Mr. Presiding Justice Thomson dissenting: I am unable to concur in the foregoing decision of this case. All the evidence was submitted first to a jury and later, after a new trial had been awarded, to a judge without a jury, that judge not having been the trial judge in the first trial. When the issues were submitted to the jury, the verdict was in favor of the defendant and the jury returned four special findings of fact, to the effect that the damages to the car in question had not been caused by its coming into accidental collision with any other vehicle, with any brick or bricks on the roadway or with the embankment on the far side of the ditch on the right side of the roadway, but that they had been caused by the car “being accidentally tipped over on or near the road without having collided with any vehicle or object.” When the issues were later submitted to the court without a jury, the evidence on this occasion being read to the court from the transcript of the evidence taken in the first trial, the court took the same view of the facts which the jury had taken at the former hearing, as indicated by the finding of fact shown in the record. The trial court in this second hearing was apparently of the opinion, as a matter of law, that although the facts were as so found, nevertheless, the accident came within the provisions ■ of the policy, which the insurance company had issued, in which the company insured the plaintiff against damages to the car in question, caused “by being in accidental collision * * * with any other automobile, vehicle or object.” In my opinion, this court is riot in a position to say that the finding made by the trial court, on the facts, is against the manifest weight of the evidence. I am further of the opinion that on such a state of facts, the trial court erred in holding the defendant was liable under the terms of its policy. If the finding of fact that the trial court made was justified by the evidence, and, in my opinion, it was, the defendant was not liable. Garford Motor Truck Co. v. Miller’s Nat. Ins. Co., 230 Ill. App. 622. The facts involved in the case cited presented a situation which is analogous to the one presented in the case at bar. Where the driver of a car, in passing around another car, gets off the hard roadway, and either strikes a rut in the softer ground outside of the roadway or his wheels sink into the softer ground and he thus loses control of his car, and, before he regains it, he overturns and skids into the ditch along the roadside, I am of the opinion that a policy which has insured him against damage to his car caused “by being in accidental collision * * * with any other automobile, vehicle or object,” has no application, for it may not reasonably be said that his car has been in such a collision.